United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3196
                                     ___________

Ralph Little,                             *
                                          *
                Appellant,                *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri
Union Electric Company,                   *
                                          *      [UNPUBLISHED]
                Appellees.                *
                                     ___________

                             Submitted: April 6, 2000
                                 Filed: April 28, 2000
                                     ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       In 1989, long-time employee Ralph Little applied for and was granted Social
Security disability benefits and long term disability benefits under Union Electric
Company’s disability plan on account of a severe and continuing mental disorder. In
1994, Little applied to return to his janitorial position. When Union Electric rejected
his application, Little commenced this action under the Americans with Disabilities Act
and the Rehabilitation Act.
        Prior to trial, the district court1 permitted Little’s counsel to withdraw because
of his client’s lack of cooperation and ordered Little to comply with the court’s pretrial
scheduling order or face sanctions, including dismissal with prejudice. Little failed to
comply, and Union Electric moved for summary judgment. Little now appeals the
district court’s order dismissing his claims for non-compliance with the scheduling
order and, alternatively, because Union Electric is entitled to summary judgment on
the merits. Having carefully reviewed the record de novo, we find no abuse of
discretion in the district court’s decision to sanction Little for failure to comply with
specific instructions to obey the court’s scheduling order. See Fed. R. Civ. P. 41(b).
In addition, we conclude that summary judgment in favor of Union Electric was proper
because Little failed to explain the inherent contradiction between his representation
that he is totally disabled for Social Security disability purposes, and his claim that he
is a qualified individual with a disability for purposes of this lawsuit. See Cleveland
v. Policy Mgmt. Sys. Corp., 119 S. Ct. 1597, 1603-04 (1999). Accordingly, we affirm.
 See 8th Cir. R. 47B.

      A true copy.

             Attest:

                         CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE STEPHEN M. LIMBAUGH, United States District Judge
for the Eastern District of Missouri.
                                           -2-